Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jazra (US 2009/0219205).
With regard to claim 10 Jazra discloses a communication device, comprising:
processor (202, 204 – figure 2) measuring time and performing control operations (242, 240 figure 1; claims 1, 10); and
a receiver (232, 234 figure 2) receiving from another communication device first updated time information of an area where the other communication device is located, which is created based on time information and location information from a server and a local time difference and time difference due to the daylight saving time pre-stored by the other communication device (claims 1-16; abstract; paragraph 29 the GPS provides information which is accurate for at least Greenwich Mean Time – GMT; in regard to “where the other communication device is located – time zones do not consider altitude, a satellite in GMT region would be in GMT even while in geostationary orbit; mobile networks more explicitly include the DST data – paragraphs 43, 55; claim 12),


With regard to claim 12 Jazra discloses an electronic watch, comprising: the communication device according to claim 10; and a display displaying the time measured by the processor (108 figure 1; claims 1, 10; 218 figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jazra (US 2009/0219205) in view of Ruzicka (Us 2017/0123382) and Kyou (US 2018/0017946)
With regard to claim 1 JAzra discloses a communication device, comprising:
a communicator receiving location information and time information from a server (claims 1, 5);
a memory storing map information that is information associating locations and time differences (paragraph  34; claim 6; claim 10; memory 214, 228 - figure 2); and
a processor measuring time and performing control operations (processor 202, 204 – figure 2; claim 1; time clock 240 and clock api 242 - figure 2),
wherein the processor creates first offset information of the measured time and the time information received by the communicator (claim 10);

Jazra does not disclose the claimed: 
acquires from the map information a time difference corresponding to a location presented by the location information received by the communicator; and
makes the communicator transmit the first updated time information to another communication device.
Ruzicka (Us 2017/0123382) teaches a computer 102 figure 1 which generates package time data and forwards it to a computer device 104 figure 1 – paragraph 48. Kyou teaches a smartphone and wristwatch system where one synchronizes the time to the other – paragraphs 36, 57, 77; figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Jazra’s system to acquire from the map information a time difference corresponding to a location presented by the location information received by the communicator (as taught by Ruzicka); and make the communicator transmit the first updated time information to another communication device, as taught by Ruzicka and Kyou. The reason for doing so would have been to coordinate multiple devices to share relevant time information, as taught by Ruzicka, as well as reduce the computational load on any one particular part of the complete system as taught by Ruzicka.

With regard to claim 2 Jazra, Ruzicka, and Kyou teach the communication device according to claim 1, further comprising
a satellite radio waves receiver receiving radio waves from a satellite (234-b figure 2; claims 7-10),
wherein when the communicator fails to receive location information from the server, the processor creates second offset information of the measured time and time information created 
acquires from the map information a time difference corresponding to a location obtained based on the radio waves received by the satellite radio waves receiver (as modified in view of Ruzicka the system derives location from GPS when available and uses a map);
creates second updated time information based on the measured time, second offset information, and time difference corresponding to the location obtained based on the radio waves received by the satellite radio waves receiver (claims 1-10 and previous modification in view of Ruzicka); and
makes the communicator transmit the second updated time information to the other communication device (previous modification the system forwards the time synchronization information to the secondary system as modified in view of Kyou).

With regard to claim 3 Jazra, Ruzicka, and Kyou teach the communication device according to claim 1, wherein the time difference includes a local time difference and a time difference due to the daylight saving time (claim 10). 
 
With regard to claim 4 Jazra, Ruzicka, and Kyou teach the communication device according to claim 1, wherein the server includes NTP servers and a location server (paragraphs 19-21; time zone from the mobile network – claim 10)

With regard to claim 5 Jazra, Ruzicka, and Kyou teach an electronic watch, comprising:
the communication device according to claim 1; and
a display displaying time measured by the processor (218 figure 2; claims 1, 16),


With regard to claim 6 Jazra, Ruzicka, and Kyou teach the communication device according to claim 1,
wherein the memory further stores a program (210, 208 figure 2);
the processor further executes programs (210, 208 figure 2); and
the programs include:
a processing instruction to create the first offset information from a time difference between the measured time and the time information received by the communicator (claim 1; 240, 242 figure 2);
a processing instruction to acquire from the map information a time difference corresponding to a location presented by the location information received by the communicator (120, 118 figure 1 – Ruzicka); and
a processing instruction to create the first updated time information based on the measured time, the first offset information, and the time difference corresponding to the location presented by the location information received by the communicator (claims 1-10) and make the communicator transmit the first updated time information to the other communication device (previous modification the system forwards the time synchronization information to the secondary system as modified in view of Kyou).

With regard to claim 13 Jazra, Ruzicka, and Kyou teach a communication system comprising a first communication device which is the communication device according to claim 1 and a second communication device (see modification in view of Kyou), wherein the first communication device transmits the first updated time information to the second communication device (see modification in view of Kyou), and the second communication device changes time displayed by its own device based on 

With regard to claim 14 Jazra, Ruzicka, and Kyou teach the communication system according to claim 13,
wherein when the first communication device fails to receive location information from the server (claim 5 discusses time server reception; the other modes receive the signal from other sources; abstract), the first communication device receives radio waves from a satellite (claims 1, 6-10); creates second offset information of the time measured by its own device and time information created based on the radio waves received from the satellite (claims 1, 6-10; the system prevents overwriting of the GPS data to keep it separate, but also the offsets must properly account for location which the GPS lacks);
acquires from the map information a time difference corresponding to a location obtained based on the radio waves received from the satellite (see modification in view of Ruzicka); and
creates second updated time information based on the time measured by the processor (claims 1, 6-10; abstract), the second offset information, and the time difference corresponding to the location obtained based on the radio waves received from the satellite and transmits the second updated time information to the second communication device (claims 1, 6-10; abstract), and
the second communication device changes the time displayed by the processor, based on the second updated time information received from the first communication device (claims 1, 6-10; abstract; see modification in view of Ryou.)

Claim 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jazra (US 2009/0219205) in view of Kyou (US 2018/0017946).
With regard to claim 7 Jazra discloses a communication method, including:

an offset information creation step of creating offset information of time measured by its own device and the time information received in the reception step (claims 1, 10);
a time difference acquisition step of acquiring a time difference corresponding to a location presented by the location information received in the reception step from information associating locations and time differences (claims 1, 10; paragraphs 7, 15); and an updated time information transmission step of creating updated time information based on the time measured by its own device, the offset information, and the time difference acquired in the time difference acquisition step (claim 1) 
Jazra does not disclose the claimed:
transmitting the updated time information to another communication device.
Kyou teaches transmitting the updated time information to another communication device – abstract; paragraphs 36, 57, 77; figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Jazra’s system to  transmit the updated time information to another communication device, as taught by Kyou. The reason for doing so would have been to synchronize the time in two or more systems so that all systems have the best time data, as taught by Kyou.

With regard t claim 8 Jazra discloses a non-transitory computer-readable recording medium storing a program for causing a computer to function as:
a counter for measuring time (242, 240 figure 2);
a communicator for receiving location information and time information from a server (claim 5);
an offset information creator for creating offset information of the time measured by the counter and the time information received by the communicator (paragraphs 22, 29; claims 10-16);

an updated time information transmission controller for creating updated time information based on the time measured by the counter, the offset information created by the offset information creator, and the time difference acquired by the time difference acquirer (claim 1; abstract; claims 10-16) 
Jazra does not disclose the claimed: for controlling the communicator for transmitting the updated time information to another communication device.
Kyou teaches transmitting the updated time information to another communication device – abstract; paragraphs 36, 57, 77; figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Jazra’s system to  transmit the updated time information to another communication device, as taught by Kyou. The reason for doing so would have been to synchronize the time in two or more systems so that all systems have the best time data, as taught by Kyou.

With regard to claim 11 (depends from claim 10), because Jazra only updates the time based on received data from a mobile source or time server the system fails to disclose the claimed:
Wherein the receiver further receives from the other communication device second updated time information of the area where the other communication device is located, which is created based on time information created based on radio waves from a satellite, a location obtained based on the radio waves from the satellite, and a local time difference and time difference due to the daylight saving time pre-stored by the other communication device, andthe processor further changes the time measured by the processor based on the second updated time information received by the receiver.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







5-21-21
/SEAN KAYES/Primary Examiner, Art Unit 2844